840 F.2d 16
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Petitioner,v.Dicey HALL, Respondent.
No. 87-3599.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1988.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The Director seeks review of a Benefits Review Board (Board) order awarding dependant's black lung benefits to the respondent.  The Director now moves for summary reversal.  We construe this as a motion to vacate and remand this action.  No response has been filed to this motion.


2
In reaching its decision, the Board held that respondent's social security benefits based on her former husband's earnings were contributions which established dependency pursuant to 20 C.F.R. Sec. 725.207.  The Director appealed the inclusion of these benefits in the dependency calculations.  During the pendency of this appeal, this Court held in Director, OWCP v. Hill, Nos. 86-3906/3925 (6th Cir.  Oct. 14, 1987), that social security benefits received by a divorced wife based upon the earnings record of a former spouse are not contributions included in determining dependency under 20 C.F.R. Sec. 725.207.  That decision is dispositive of the sole issue raised in this appeal.  Accordingly,


3
It is ORDERED that petitioner's motion, construed as a motion to vacate and remand, is granted.  The Board's decision and order of April 30, 1987 is vacated and this action is remanded to the Board for reconsideration in light of Director, OWCP v. Hill, supra.    Rule 9(b)(6), Rules of the Sixth Circuit.